      Case 1:18-cr-10447-NMG Document 89 Filed 07/20/21 Page 1 of 5



                    United States District Court
                      District of Massachusetts

                                        )
United States of America,               )
                                        )
                                        )
          v.                            )
                                        )
                                        )    Criminal Action No.
Robert A. Santos,                       )    18-10447-NMG
                                        )
          Defendant.                    )
                                        )
                                        )

                          MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the motion of defendant Robert

Santos (“Santos” or “defendant”) for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).        In light of the COVID-19

pandemic, Santos seeks to have this Court reduce his 12-month

and one day sentence to time served.        Mr. Santos has been

designated to serve his sentence at USP Hazelton in West

Virginia, having been convicted of drug trafficking.         His

projected date of release is September 1, 2021.

I.   Background

     Defendant has a lengthy criminal history which spans

several years.    Relevant to the instant offense, in April, 2019,

defendant pled guilty after being recommended for acceptance

into the RISE program to a one-count criminal indictment

charging him with possession with intent to distribute cocaine

                                  -1-
      Case 1:18-cr-10447-NMG Document 89 Filed 07/20/21 Page 2 of 5



base, in violation of 21 U.S.C. § 841(a)(1).        Santos completed

the RISE program in September, 2020, and was sentenced by this

Court to 12 months and one day in prison, a 60% reduction from

the low-end of the applicable sentencing guideline.

     After several requested continuances, defendant was

directed to self-surrender to the U.S. Marshals Service on

January 4, 2021.   Five days prior to that date, however, he was

arrested for assault and battery on a pregnant victim, assault

and battery on a family/household member and assault and battery

and threat to commit a crime.

     Although defendant was designated to serve his sentence at

USP Hazleton, he was initially housed at the Wyatt Detention

Center in Rhode Island before being transferred to Tallahatchie

County Correctional Facility in Mississippi and, then, to the

Federal Transfer Center in Oklahoma.      He has yet to arrive at

USP Hazleton and has not been offered a COVID-19 vaccination

during his incarceration.

     Defendant now moves this Court to modify his current

sentence to time served because of the risks posed by COVID-19

and the harsh prison conditions imposed by the prison

authorities to prevent its spread.      With respect to the first

reason, he contends that he suffers from a medical condition

that makes him especially vulnerable to contracting a severe

case of the virus, namely, asthma which has been well-

                                  -2-
       Case 1:18-cr-10447-NMG Document 89 Filed 07/20/21 Page 3 of 5



documented.   He also submits that the balance of the factors set

forth in 18 U.S.C.     § 3553(a) weigh in favor of his release.

The government acknowledges defendant’s physical health

condition but, nonetheless, urges this Court to deny the motion

because his release poses a significant danger to the community.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Such a modification may be made

upon a defendant’s motion only after he has fully exhausted his

administrative remedies. § 3582(c)(1)(A).        Even if all other

requirements are satisfied, a court should only grant a motion

for release if it determines that the defendant is no longer a

danger to the public. Id.

      B. Application

      Although defendant suffers from asthma and has not been

offered the COVID-19 vaccination, the combination of which may

put him at a higher risk for complications due to the virus, he

is not entitled to a modification of his sentence pursuant to

§ 3582(c)(1)(A) because the dangers he would pose to the public

if released outweigh other considerations. See United States v.

                                   -3-
         Case 1:18-cr-10447-NMG Document 89 Filed 07/20/21 Page 4 of 5



Jermaine Whinleton, No. 13-cr-00064, 2020 WL 7265844, at *3 (D.

Me. Dec. 10, 2020) (denying an asthmatic defendant’s motion for

compassionate release because, due, in part, to his extensive

criminal history, he poses a danger to the public); Delacruz v.

United States, 471 F. Supp. 3d 451, 455–57 (D.N.H. 2020) (same).

Santos is currently serving a sentence for drug trafficking

which is a very serious offense and also follows prior

convictions for illegal possession of a firearm and for assault

and battery on a public employee.          Just days prior to his self-

surrender date in this case, moreover, defendant was arrested

for assault and battery.       Given that extensive criminal history,

the Court finds that, if released, there is a disturbing

likelihood that Santos will recidivate and, therefore, endanger

the community.

     In the memorandum filed in support of defendant’s motion

for compassionate release, defense counsel emphasizes Santos’

effort at rehabilitation, namely, his completion of the RISE

program.     Although such effort is commendable, it does not

assuage the concern of this Court as to the risk he poses to the

public. See Whindleton, 2020 WL 7265844, at *3 (commending the

defendant’s efforts towards rehabilitation but, nonetheless,

concluding that the risk he poses to the community outweighs

them).    Indeed, defendant’s most recent arrest took place after

his completion of the program and sentence was imposed.

                                     -4-
      Case 1:18-cr-10447-NMG Document 89 Filed 07/20/21 Page 5 of 5



     In any event, this Court just recently considered the

factors set forth in 18 U.S.C. § 3553(a) with respect to Mr.

Santos and determined that, notwithstanding the pandemic and his

participation in RISE, a 12-month sentence is appropriate in

that it properly balances, inter alia, the severity of Santos’

offense and the need for adequate deterrence, just punishment

and respect for the law. See § 3553(a).       Accordingly, no

reduction of defendant’s sentence is warranted and his motion

seeking one will be denied.

                                 ORDER

     For the foregoing reasons, defendant’s motion for

compassionate release (Docket No. 87) is DENIED without

prejudice.


So ordered.

                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated July 20, 2021




                                  -5-
